DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Patwardhan (US 20110206254 A1, hereinafter “Patwardhan”)
Stamnes (US 20170224270 A1, hereinafter “Stamnes”)
Patwardhan (US 20090137908 A1, hereinafter “Patwardhan2”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 20110206254 A1, hereinafter “Patwardhan”) in view of Stamnes (US 20170224270 A1, hereinafter “Stamnes”).
Regarding claim 1:
Patwardhan teaches a method of image processing (Patwardhan abstract [0002]-[0003], where Patwardhan teaches a computer aided analysis for analyzing images and evaluating reflection component and skin tissue pigmentation), comprising:
receiving a first image of human skin, the first image corresponding to a first, uniform broadband illumination condition (Patwardhan [0005], [0022], [0024], where Patwardhan discloses uniform broadband illumination can be used);
receiving a second image which has the same field of view and contents as the first image, the second image corresponding to a second illumination condition which comprises a uniform narrowband illumination condition (Patwardhan [0005], [0022], [0024], where Patwardhan teaches Various types of illumination sources 212 may be used and using digital color camera to obtain images of skin tissue illuminated using broad spectrum light and narrow-band illumination source);
processing the first and second images to fit parameter maps for a spectral bidirectional scattering surface reflectance distribution function skin model, the parameter maps comprising a modelled melanin concentration, a modelled haemoglobin concentration, a modelled melanin blend-type fraction and a modelled epidermal haemoglobin fraction (Patwardhan [0003], [0013], [0025],[0053], where Patwardhan teaches processing the images to fit model parameters corresponding to Hemoglobin, epidermal, Melanin , etc.)
(Patwardhan [0003], [0005], [0007] [0053]).
Furthermore, Stamnes teaches optical transfer diagnosis for detection and monitoring of tissue disorder wherein physiologic-morphologic maps of the lesions for seven parameters are derive: percentage of hemoglobin concentration, percentage of hemoglobin oxygenation, upper epidermal thickness, lower epidermal thickness, percentage of upper melanin concentration, percentage of lower melanin concentration, and percentage of keratin concentration. And independent measurement corresponding to the lesions to be detected is performed (Stamnes [0063]-[0070], [0116]).
Therefore, taking the teachings of Patwardhan and Stamnes as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to derive a mobile parameter for each type of lesion or skin condition to be detected independently since each lesion and skin condition can be difference and different light condition provide better image detection for certain lesion or skin condition, in order to increase reliability and accuracy of each model parameter or parameters.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 20110206254 A1, hereinafter “Patwardhan”) in view of Stamnes (US 20170224270 A1, hereinafter “Stamnes”) and in view of Patwardhan (US 20090137908 A1, hereinafter “Patwardhan2”).

Regarding claim 2:
Patwardhan in view of Stamnes teaches all the limitation of this claim except wherein the uniform narrowband illumination condition corresponds to a blue narrowband illumination condition.
However, Patwardhan2 teaches a plurality of illumination sources can be used together including using a narrowband illumination corresponding to a blue narrowband condition (Patwardhan2 [0014], [0029], fig. 2A).
Therefore, taking the teachings of Patwardhan, Stamnes and Patwardhan2 as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a uniform narrow band condition that corresponds to a blue narrowband illumination condition, in order to detect hyper-pigmented spots that cannot be seen under normal white light imaging methods (Patwardhean2 [0014]).
Regarding claim 3:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein:
the second illumination condition consists of the uniform narrowband illumination condition; or
the second illumination condition comprises the uniform narrowband illumination condition superposed with the uniform broadband illumination condition (Patwardhan [0024]-[0027], Stamnes [0005], [0015]-[0016]; Patwardhan2 [0014], [0029]-[0030], [0059], [0086]-[0088], fig. 2A).
Regarding claim 5:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein the second illumination condition comprises the uniform narrowband illumination condition superposed 
generating a narrowband illumination image based on the first and second images; and
processing the first image and the narrowband illumination image to fit the parameter maps for the spectral bidirectional scattering surface reflectance distribution function model (Patwardhan [0007]-[0008], [0022],  [0026], [0045], fig. 2 element 212; Patwardhan2 [0012], [0014], [0029]-[0030], [0086]-[0088], fig. 2A where more than one illumination sources maybe used to illuminate the subject, including narrowband and broadband illumination).
Regarding claim 7:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches further comprising receiving or determining first spectral data corresponding to the uniform broadband illumination condition and second spectral data corresponding to the second illumination condition (Patwardhan [0007]-[0008], [0022], [0026], [0053]; Patwardhan2 [0014], [0029]-[0030], fig. 2A).
Regarding claim 8:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein determining first spectral data and second spectral data comprises:
receiving a third image of a colour test card, the third image corresponding to the uniform broadband illumination condition;
determining first spectral data corresponding to the broadband illumination condition based on the third image;
receiving a fourth image of the colour test card, the fourth image corresponding to the second illumination condition;
(Patwardhan [0007]-[0008], [0013], [0022], [0026], [0053]; Stamnes [0016]; Patwardhan2 [0014], [0029]-[0030], fig. 2A, where the spectra data can be measured on any image received or obtained and that the model are trained in order word test with known result to adjust model parameters).
Regarding claim 9:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein processing first and second images to fit parameter maps comprises using a three-dimensional spectral look-up table or using a four-dimensional spectral look-up table;
wherein the spectral look-up table is constructed based on spectral information comprising the first and second spectral data (Patwardhan [0041], [0063]; Stamnes [0103]; Patwardhan2 [0014], [0029]-[0030], fig. 2A). where lookup table can be used to correspond or map the data determined to an entry in a table to identify the corresponding lesion or skin condition).
Regarding claim 11:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches  method comprising:
receiving an albedo image showing human skin (that is the image showing the reflectance of light on the skin or the amount of light the object (skin area) reflect; Patwardhan abstract[0004], [0038]; Patwardhan2 [0008], [0012], [00015], [0069]);
processing the albedo image to fit parameter maps for a spectral bidirectional scattering surface reflectance distribution function skin model, the parameter maps comprising a modelled 
wherein at least three of the parameter maps are independent.
This claim contains similar limitations of claim 1 above and is therefore rejected on the same grounds. 
Regarding claim 12:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches further comprising receiving or determining spectral data corresponding to an illumination condition used to obtain the albedo image (Patwardhan [0007]-[0008], [0022], [0026], [0053]; Patwardhan2 [0014], [0029], fig. 2A).
Regarding claim 13:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein determining spectral data comprises:
receiving a calibration image of a colour test card, the calibration image corresponding to the illumination condition;
determining spectral data corresponding to the illumination condition based on the calibration image (Patwardhan [0007]-[0008], [0013], [0022], [0026], [0053]; Stamnes [0016]; Patwardhan2 [0014], [0029], fig. 2A, where the spectra data can be measured on any image received or obtained and that the model are trained in order word test with known result to adjust model parameters).
Regarding claim 14:

wherein the spectral look-up table is constructed based on the spectral data (Patwardhan [0041], [0063]; Stamnes [0103]; Patwardhan2 [0014], [0029], fig. 2A, where lookup table can be used to correspond data determined to an entry and a table to identify the corresponding lesion or skin condition).
Regarding claim 18:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches obtaining, using an RGB camera, a first image of a human skin surface under a first, uniform cross-polarized broadband illumination condition; obtaining, using the RGB camera, a second image of the human skin surface under a second cross-polarized illumination condition, wherein the second image which has the same field of view and contents as the first image; wherein the second cross-polarized illumination condition comprises a uniform narrowband illumination condition. Claim 18 contains similar limitations as claim 1 above and it is rejected on the same ground as claim 1.
Regarding claim 19:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein the second cross-polarized illumination condition consists of the uniform narrowband illumination condition (Patwardhan [0007]-[0008], [0022],  [0026], [0045], fig. 2 element 212; ]; Patwardhan2 [0014], [0029]-[0030], [0059], [0086]-[0088], fig. 2A, where more than one illumination sources maybe used to illuminate the subject, including narrowband and broadband illumination).
Regarding claim 20:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein the second cross-polarized illumination condition comprises the uniform narrowband illumination condition superposed with the uniform cross-polarized broadband illumination condition (Patwardhan [0007]-[0008], [0022],  [0026], [0045], fig. 2 element 212; Patwardhan2 [0014], [0029]-[0030], [0059], [0086]-[0088], fig. 2A, where more than one illumination sources maybe used simultaneously to illuminate the subject, including narrowband and broadband illumination).
Regarding claim 21:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches wherein the uniform cross-polarized broadband illumination condition is provided using only red, green, blue and/or white light emitting diodes, wherein the relative intensities of each light emitting diode is configured such that the overall illumination condition provides a metamer of a desired broadband illumination condition (Patwardhan [0007]-[0008], [0022],  [0026]-[0027], [0045]; ]; Patwardhan2 [0014], [0029]-[0030], [0059], [0086]-[0088], fig. 2A, where the combination of the of the light using diode can be done any desired way using the tunable arrays to obtain the desired effect)
Regarding claim 22:
Patwardhan in view of Stamnes  and in view of Patwardhean2 teaches further comprising processing the first and second images by:
receiving the first image of human skin, the first image corresponding to a first, uniform broadband illumination condition (Patwardhan [0005], [0022], [0024], where Patwardhan discloses uniform broadband illumination can be used);
(Patwardhan [0005], [0022], [0024], where Patwardhan teaches Various types of illumination sources 212 may be used and using digital color camera to obtain images of skin tissue illuminated using broad spectrum light and narrow-band illumination source);
processing the first and second images to fit parameter maps for a spectral bidirectional scattering surface reflectance distribution function skin model, the parameter maps comprising a modelled melanin concentration, a modelled haemoglobin concentration, a modelled melanin blend-type fraction and a modelled epidermal haemoglobin fraction (Patwardhan [0003], [0013], [0025],[0053]; ]; Patwardhan2 [0014], [0029]-[0030], [0059], [0086]-[0088], fig. 2A where Patwardhan teaches processing the images to fit model parameters corresponding to Hemoglobin, epidermal, Melanin , etc.)
wherein at least three of the parameter maps are independent (Patwardhan [0003], [0005], [0007] [0053]; Stamnes [0063]-[0070], [0116]; ]; Patwardhan2 [0014], [0029]-[0030], [0059], [0086]-[0088], fig. 2A see also rejection to claim 1 above).


Allowable Subject Matter
Claims 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 17, 2022